Citation Nr: 9921304	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bowel obstructions, to 
include as secondary to the veteran's service-connected hepatitis 
and hypertension.

2.  Entitlement to service connection for epilepsy, to include as 
secondary to the veteran's service-connected hepatitis and 
hypertension.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected hepatitis 
and hypertension.

4.  Entitlement to service connection for Epstein-Barr syndrome, 
to include as secondary to the veteran's service-connected 
hepatitis and hypertension.

5.  Entitlement to service connection for a fungus infection of 
the groin and armpits, to include as secondary to the veteran's 
service-connected hepatitis and hypertension.

6.  Entitlement to service connection for multiple sclerosis, to 
include as secondary to the veteran's service-connected hepatitis 
and hypertension.

7.  Entitlement to service connection for hypogammaglobulinemia, 
to include as secondary to the veteran's service-connected 
hepatitis and hypertension.

8.  Entitlement to service connection for a respiratory disorder, 
to include as secondary to the veteran's service-connected 
hepatitis.

9.  Entitlement to service connection for headaches, to include 
as secondary to the veteran's service-connected hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from December 
1972 to March 1979, and his DD Form 214 indicates an additional 
nine months and 25 days of prior active military service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The claims of entitlement to service connection for 
hypogammaglobulinemia, a respiratory disorder, and headaches will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
current bowel obstructions and either the veteran's service or a 
service-connected disability.

2.  There is no competent medical evidence of a nexus between 
current epilepsy and either the veteran's service or a service-
connected disability.

3.  There is no competent medical evidence of a nexus between a 
current back disorder and either the veteran's service or a 
service-connected disability.

4.  There is no competent medical evidence of a nexus between 
current Epstein-Barr syndrome and either the veteran's service or 
a service-connected disability.

5.  There is no competent medical evidence of a current fungus 
infection of the groin and armpits.

6.  There is no competent medical evidence of current multiple 
sclerosis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for bowel 
obstructions, to include as secondary to the veteran's service-
connected hepatitis and hypertension, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for epilepsy, 
to include as secondary to the veteran's service-connected 
hepatitis and hypertension, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a back 
disorder, to include as secondary to the veteran's service-
connected hepatitis and hypertension, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for Epstein-
Barr syndrome, to include as secondary to the veteran's service-
connected hepatitis and hypertension, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a fungus 
infection of the groin and armpits, to include as secondary to 
the veteran's service-connected hepatitis and hypertension, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for multiple 
sclerosis, to include as secondary to the veteran's service-
connected hepatitis and hypertension, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Also, certain chronic diseases, including arthritis, epilepsy, 
and diseases of the central nervous system, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of evidence 
of well-grounded claims, there is no duty to assist the claimant 
in developing the facts pertinent to his claims, and the claims 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488, 493 (1997); see Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Grottveit v. Brown, 5 Vet. App. at 
93.  The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service connection 
was manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims (Court) 
has recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 3.303(b) 
(1998).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows that 
a veteran had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has such 
a condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition that 
the Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage v. Gober, 10 
Vet. App. at 498.  

The Board has reviewed the veteran's service medical records and 
observes that, aside from complains of diarrhea in June 1972 and 
January 1977 and of low back pain in August 1977, these records, 
including the report of the veteran's December 1978 discharge 
examination, are negative for any symptomatology pertaining to 
the claims on appeal.

A review of the veteran's post-service medical records indicates 
that he has received treatment for several of his claimed 
disorders.  A June 1983 private treatment record reflects that 
the veteran had surgery to relieve adhesions in the lower colon, 
and an April 1996 VA examination report contains a diagnosis of 
recurrent bowel obstructions, cause undetermined.  The veteran's 
June 1996 VA epilepsy examination report contains a diagnosis of 
a history of epilepsy, with no testing results to confirm or deny 
such a diagnosis.  The first records of treatment for low back 
pain are private medical records from July 1986, and the report 
of an April 1987 VA orthopedic examination contains a notation of 
a reported in-service back injury, with an impression of lumbar 
spondylosis without neurologic deficits or radicular symptoms.  
Additionally, the report of the veteran's March 1996 VA 
examination contains a diagnosis indicating that "[i]t is 
impossible to determine with any degree of confidence whether 
'Epstein-Barr' has any relevance."  None of the medical records 
addressing these claimed disabilities contain any commentary 
regarding etiology.

Overall, even assuming that the veteran currently suffers from 
bowel obstructions, epilepsy, a back disorder, and Epstein-Barr 
syndrome, there is no competent medical evidence of a nexus 
between any of these disorders and either service or a service-
connected disability.  There is also no competent medical 
evidence of either epilepsy or arthritis of the back within one 
year following the veteran's separation from service.  
Additionally, there is no competent medical evidence showing a 
fungal infection of the groin and armpits or multiple sclerosis 
subsequent to service.

Indeed, the only evidence of record suggesting that the veteran 
currently suffers from all of the disorders described in the 
preceding paragraph and that a nexus exists between such 
disorders and either service or a service-connected disability is 
the lay opinion of the veteran, as articulated in a statement 
received by the RO in July 1995.  In this regard, the Board 
observes that the report of the veteran's April 1987 VA 
examination indicates that the veteran is a psychologist.  
However, the Board does not find any indication from the record 
that the veteran has had specialized training in the field of 
medicine, and, as such, the veteran has not been shown to possess 
the medical expertise necessary to render a diagnosis or to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  While the 
Board observes that the veteran reported in-service occurrence of 
several of his claimed disorders during his VA examinations, a 
medical examiner's notation of a reported history from the 
veteran, absent further commentary from the examiner to that 
effect, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the 
veteran's lay contentions, alone, do not provide a sufficient 
basis upon which to find these claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93. 

Well-grounded claims must be supported by evidence, not merely 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Here, the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that his claims for service connection for bowel obstructions, 
epilepsy, a back disorder, Epstein-Barr syndrome, a fungus 
infection of the groin and armpits, and multiple sclerosis, all 
to include as secondary to his service-connected hepatitis and 
hypertension, are well grounded.  In the absence of competent 
medical evidence to support the veteran's claims, these claims 
must be denied as not well grounded.  Since these claims are not 
well grounded, the VA has no further duty to assist the veteran 
in developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well-
grounded' claim").

In denying the veteran's claims as not well grounded, the Board 
observes that these claims have been denied on the same basis 
utilized by the RO in the appealed July 1996 rating decision.  
Also, the Board observes that, in a statement received by the RO 
in July 1995, the veteran reported post-service treatment at 
several private medical facilities for his claimed disorders.  In 
this regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence needed to complete his application for service 
connection when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. 
Cir. 1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  
Essentially, the veteran needs competent medical evidence showing 
that he suffers from each of his claimed disabilities and that 
such disabilities are causally related to either service or a 
service-connected disability.



ORDER

A well-grounded claim not having been submitted, entitlement to 
service connection for bowel obstructions, to include as 
secondary to the veteran's service-connected hepatitis and 
hypertension, is denied.

A well-grounded claim not having been submitted, entitlement to 
service connection for epilepsy, to include as secondary to the 
veteran's service-connected hepatitis and hypertension, is 
denied.

A well-grounded claim not having been submitted, entitlement to 
service connection for a back disorder, to include as secondary 
to the veteran's service-connected hepatitis and hypertension, is 
denied.

A well-grounded claim not having been submitted, entitlement to 
service connection for Epstein-Barr syndrome, to include as 
secondary to the veteran's service-connected hepatitis and 
hypertension, is denied.

A well-grounded claim not having been submitted, entitlement to 
service connection for a fungus infection of the groin and 
armpits, to include as secondary to the veteran's service-
connected hepatitis and hypertension, is denied.

A well-grounded claim not having been submitted, entitlement to 
service connection for multiple sclerosis, to include as 
secondary to the veteran's service-connected hepatitis and 
hypertension, is denied.


REMAND

In this case, the Board observes that the report of the veteran's 
March 1996 VA examination contains a diagnosis of 
"[h]ypogammaglobulinemia, cause undetermined."  In the appealed 
July 1996 rating decision, the RO denied the veteran's claim for 
service connection for hypogammaglobulinemia on the basis that 
this disability "can be considered a symptom of liver disease."  
However, the veteran's claim file contains no evidence or medical 
commentary supporting this conclusion.  As such, the Board finds 
that a further medical examination addressing this disability, 
with commentary regarding its etiology, is in order.

The Board also observes that the March 1996 VA examination report 
contains a diagnosis of recurrent upper respiratory infections, 
"presumably related to hypogammaglobulinemia."  In view of this 
diagnosis, the Board finds that the determination of the 
veteran's claim for service connection for a respiratory disorder 
could be affected by the determination of his claim for service 
connection for hypogammaglobulinemia.  As such, these claims are 
"inextricably intertwined" and should be decided together.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Moreover, the Board observes that, in his February 1997 
Substantive Appeal, the veteran reported recent VA treatment for 
headaches.  However, the claims file includes no VA treatment 
records subsequent to June 1996.  As such, records corresponding 
to the VA treatment reported by the veteran, if available, should 
be obtained and associated with his claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who have 
treated him for hypogammaglobulinemia, a 
respiratory disorder, and headaches since 
service.  The veteran should be requested 
to specify the locations of any VA 
treatment for these disorders.

2.  After securing any necessary releases, 
the RO should request all noted records of 
treatment for hypogammaglobulinemia, a 
respiratory disorder, and headaches which 
are not currently associated with the 
veteran's claims file.  Any records secured 
by the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, documentation 
from the contacted entities to that effect 
should be included in the veteran's claims 
file.

3.  Then, the RO should schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of the 
veteran's current hypogammaglobulinemia.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
necessary tests and studies should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that current 
hypogammaglobulinemia, if present, is 
related to the veteran's period of active 
service or, in the alternative, to his 
service-connected hepatitis.  If 
hypogammaglobulinemia is found to be 
related to the veteran's hepatitis, the 
examiner should specify whether 
hypogammaglobulinemia is either a symptom 
of hepatitis or a separate disability.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the RO should again adjudicate 
the veteran's claims of entitlement to 
service connection for 
hypogammaglobulinemia, to include as 
secondary to his service-connected 
hepatitis and hypertension; a respiratory 
disorder, to include as secondary to his 
service-connected hepatitis; and headaches, 
to include as secondary to his service-
connected hepatitis or hypertension.  If 
the determination of any of these claims 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the ultimate 
outcome of this case.  No action is required of the veteran until 
he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

